DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-13 (herein referred to as the Reply) where claim(s) 1-11, 16-20 are pending for consideration.
Election/Restrictions
Applicant's election with traverse in the Reply is acknowledged.
First, the Applicant provided arguments on the basis that the restriction was based on a restriction of two species. However, the restriction requirement made 2022-06-09 was on the basis of subcombinations disclosed as usable together in a single combination, not a species election requirement. 
Second, the arguments are just general allegations without providing further detail or elaboration to substantiate the allegation:
The first aspect of the arguments refer to FIGS. 2-4, 6 and provide a succinct summary of the figures then and purport that:
“Based on these four drawings, there is no reason to believe that these species require different fields of search, that prior art applicable to one would not be applicable to the other, or that they are likely to raise different non prior art issues.”

However, argument fails to elaborate details regarding the “based on” where effectively the argument requires the reader to conjure their own rationale to justify the statement. The arguments fail to answer “What exactly about these drawings would lead one to conclude that there is no reason to believe that these species require different fields of search, that prior art applicable to one would not be applicable to the other, or that they are likely to raise different non prior art issues?” The allegation is akin to “If you look at the drawings it would be so obvious to come to my conclusion that it’s unnecessary to elaborate as to why the drawings lead to my conclusion” which is not persuasive. 
Furthermore, the restriction was not a “restriction by figures” but rather by claims, where the Examiner clearly set forth Invention 1 encompasses claims 1-10 and invention 2 encompasses claims 11-15. The argument fails to establish any relevance or relationship between the cited drawings and restricted claims (i.e., a mapping of the drawing to corresponding claims).  It’s unclear as to why figures are being in this argument instead of the claims.
The second aspect of the arguments cite MPEP 806.05(e) and simply purports “The Examiner has not met his burden of proof by showing this section of the MPEP has been met in regards to the present claims” without providing further detail or elaboration to substantiate the allegation.
On page 3 of the restriction requirement mailed 2022-06-09, the Example provided examples demonstrating MPEP 806.05 (different utility, independence of inventions) compliance:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In view of the above, the Examiner has met the burden of proof at least on page 3 of the restriction election however the Applicant does not acknowledge such proof was presented (i.e., the proof was ignored) and therefore fails to particularly point out how the proof is deficient.
In summary, the Applicant’s arguments:
Are directed to the wrong type of restriction (argued against species election requirement but the election is subcombinations restriction) and wrong form of the restriction (argued as if there was an election of species by figures but the election was made using identified claim sets)
Failed to point out, in detail, how and where the Examiner’s rationale/proof is deficient but instead provided mere allegations.
Therefore, the arguments are not persuasive. The requirement is still deemed proper and is therefore made FINAL.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 6, 16 and 2-5, 7-10, 17-20
The claim(s) recite variants of:
transmitting encrypted attach complete information to which the third integrity check code is added to the core network device.
It is unclear how to interpret this limitation due to:
transmitting... information…to which the…code is added…to the…device
It is unclear how to interpret the transitional phrase “to which the” with regards to transmitting information and code added to a device. Is this attempting to convey that the transmitted information includes a code that has been added to the device? Or alternatively just two independent clauses equviliant to “transmitting information, wherein the code is added to the device?” Or alternatively the transmitting the information causes the code to be added to the device?

the third integrity check code is added to the core network device.
This phase literally requires that code (data) is added to a (physical) device. Generally, the phase “add to device” means to attach or couple something to the device. Since code is not a physical element, the term “adding” with respect to code and a device is not commonly used.  Consequently, clarification is needed as to what “adding” coding to a device would entail. For example, does this mean storing code on a memory device within the device? Or alternatively storing the code to a USB drive and affixing (adding) the USB drive on the device’s chassis (i.e., a physical adding). In another example, does this mean literally writing the code on a surface of the device?
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
Guven - US20190058983 teaches a UE sending an attach request that includes a network access key (DNAK) comprising “individual subscriber authentication key (Ki, Kix), encryption algorithm identifier values, and/or integrity algorithm identifier values.” This is different from the independent claims that require that a terminal device receives attach accept comprising a first integrity check code of the core network device.
ZHANG - US20140105383 teaches UE sends an attach request (attach request) message including security capabilities of the UE. This is different from the independent claims that require that a terminal device receives attach accept comprising a first integrity check code of the core network device.
YANG - CN102056157 teaches a base station that transmits a generated integrity key and an encryption key corresponding to the user terminal. This is different from the independent claims that require a first integrity check code of the core network device is received in attach accept information.
JING - EP3393159 teaches UE calculates a second NAS-MAC of the NAS security mode command message received by the UE. Next, the UE determines whether the second NAS-MAC is consistent with the first NAS-MAC; if the second NAS-MAC is consistent with the first NAS-MAC, the UE calculates, according to the Hash algorithm, a second hash value of the attach request message sent by the UE to the MME. The UE determines whether the second hash value is consistent with the first hash value; and if the second hash value is consistent with the first hash value, the UE sends the NAS security mode complete message to the MME. This is different from the independent claims in that NAS security mode command message is not considered attach accept information (see FIG. 3 of instant application where “security mode complete information” is different and distinct from “attach complete information”) and that a third integrity check code is not obtained for the security mode complete message.
CHEN - US20150082393 encrypted attach complete message but does not teach a third integrity check code (that is obtained based on encrypted attach complete message) is added to a core network device. 
Ulupinar - US20100260096 teaches a UE that can secure or encrypt the attach complete in the UL information transfer according to the security parameters negotiated with donor eNB but does not teach a third integrity check code (that is obtained based on encrypted attach complete message) is added to a core network device.
Lei - US20120005731 teaches Attach Accept message containing an AS security context information of the mobile terminal.

Examiner’s Notes
modifiers placed at the end of a list
The claims include numerous citations of a list where a modifier is place after the last element of the list. For example, claim 2 recites:
…based on a preset first root key, a terminal device parameter, and a core network device parameter that is comprised in the attach accept information; and…

Where the list is “a preset first root key, a terminal device parameter, and a core network device parameter” and the modifier is “that is comprised in the attach accept information.” Unless there is an explicit text that requires the modifier to be applies to all items of the list, the Examiner interprets this sentence structure to only require that the modifier is applicable to the last item in the list. Accordingly in the example above for claim 2, only the  core network device parameter must be comprised in the attached accept information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415